                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON


 UNITED STATES OF AMERICA,                        )
                                                  )
       Plaintiff,                                 )          No. 6:20-CR-29-REW-HAI
                                                  )
 v.                                               )
                                                  )                    ORDER
 DIANA FAYE ELLIOTT,                              )
                                                  )
       Defendant.                                 )

                                        *** *** *** ***

       After conducting Rule 11 proceedings, see DE 204 (Minute Entry), Judge Ingram

recommended that the undersigned accept Defendant Elliott’s guilty plea and adjudge Elliott guilty

of Count One of the Indictment (DE 1). See DE 205 (Recommendation). Judge Ingram expressly

informed Elliott of the right to object to the recommendation and to secure de novo review from

the undersigned. See id. at 3. The established, 3-day objection deadline has passed, and no party

has objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).
       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

       1. The Court ADOPTS DE 205, ACCEPTS Elliott’s guilty plea, and ADJUDGES

           Defendant guilty of Count One of the Indictment; and

       2. The Court will issue a separate sentencing order.1

       This the 6th day of July, 2021.




1
 At the hearing, Judge Ingram remanded Elliott to custody. See DE 204. This was the status pre-
plea. The Court, thus, sees no need to further address detention, at this time. Elliott will remain in
custody pending sentencing.
